Citation Nr: 1201199	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic acne.

2.  Entitlement to service connection for a cervical spine disorder claimed as neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from May 1997 to July 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

I.  Pre-existing Acne

Amongst the Veteran's service treatment records (STRs) are pre-service private medical records dated in April 1995 showing treatment for acne with tetracycline.  The report of his April 1997 military entrance examination also documents a 
pre-existing skin abnormality diagnosed as mild acne of the face and treated with tetracycline.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In other words, the presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).


But if, as here, a pre-existing disability was noted upon entry into service, the Veteran may not bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden of proof falls on him, not VA, to establish aggravation, i.e., a chronic (meaning permanent) worsening of the 
pre-existing condition during or as a result of his military service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Veteran's STRs include physical profiles for shaving and reports of acne controlled with medication.  His military service ended in July 2006 after some 91/2 years.

In the report of an April 2007 VA medical examination, the examiner indicated the Veteran's claims file had been reviewed for the history of his acne.  It was noted that he had received treatment for acne prior to service.  The diagnosis was acne vulgaris.  The examiner determined this skin condition pre-existed the Veteran's military service, and that it was less likely than not aggravated during or by his service as there were no records of treatment for acne during his service.

The mere fact that the Veteran purportedly did not receive any treatment for his acne while in service, however, is not ultimately determinative of whether his 
pre-existing acne was chronically aggravated during or by his service, although this is a relevant factor or consideration in making this important determination.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs."  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Board therefore may consider the absence of any indication of a relevant medical complaint while in service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability or, here, chronic aggravation of a pre-existing condition.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board resultantly needs supplemental medical comment on this determinative issue of whether the Veteran's pre-existing acne was chronically aggravated during or as a result of his military service - that is, beyond the condition's natural progression.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

II.  Cervical Spine Disorder Claimed as Neck Pain

The Veteran asserts that he has a chronic cervical spine disorder manifested by pain in his neck that is the result of injuries to his neck during his service.  

His STRs show that, in February 1999, he sustained an injury to his neck when he was either hit or he hit his head on the wing of a plane.  An X-ray of his cervical was negative, however, and the diagnosis was neck muscle strain.  His STRs also show a report of a neck injury in June 1999 and neck pain subsequent to a March 2001 motor vehicle accident.  His military service ended in July 2006.

During a June 2010 VA medical examination of his spine, the Veteran's claims file was reviewed.  He complained that he still had neck pain from the injuries in service.  The objective physical portion of that examination revealed some limitation of motion of his cervical spine in planes other than forward flexion.  It was also mentioned that his reduced range of motion was not normal, and that there was objective evidence of pain following repetitive motion.  A cervical spine X-ray showed mild rotation of C1-2.  The diagnosis was:  normal cervical spine less likely related in service as there was just a one-time review of SMR (STR) complaint of neck pain and treatment during service for neck condition.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Federal Circuit Court held that lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm or separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also 38 C.F.R. § 3.159(a)(2).  

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

Here, the Veteran appears to indicate a history of neck pain dating back to his military service, and he is competent to report the onset of his neck pain in service, or contemporaneous thereto, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  He also is competent to proclaim having experienced continuous neck pain since service and, in particular, since the injuries mentioned.  Indeed, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A VA compensation examiner thus must specifically address the Veteran's claim of continuous neck pain dating back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Also, particularly in light of the post-service cervical abnormalities suggested, a VA medical opinion is needed to specify whether the Veteran has current cervical spine disability to account for his complaints of chronic neck pain and, if so, whether this current disability is related to his military service and, specifically, to the injuries in question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Refer the claims file back to the VA examiner that provided the skin disease examination in June 2010, for an addendum opinion.  Based on review of the claims file, he is requested to provide additional comment on whether the Veteran's pre-existing acne was chronically (meaning permanently) aggravated during or by his military service beyond the condition's natural progression.  And while the absence of any indication of treatment for acne while in service may be cited as one of the relevant factors in concluding there was not aggravation during service of this pre-existing condition, this cannot be the sole or only reason for concluding this.  In other words, the examiner has to additionally consider the Veteran's lay testimony that he continued to experience acne while in service, indeed, to an even greater extent than he had prior to service.  The Board eventually will have to assess not only the competency of the Veteran's testimony concerning this, but also its credibility to determine its ultimate probative value in relation to the other evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.)

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide further comment, then have someone else equally qualified provide the necessary opinion.  In this eventuality, it may necessitate having the Veteran reexamined, but this is left to the designee's discretion.  

2.  Also obtain additional medical comment concerning the nature and etiology of the Veteran's complaints of chronic cervical spine pain, and especially insofar as the likelihood (very likely, as likely as not, or unlikely) that any current underlying cervical spine disability is related to his military service and, in particular, to the specific injuries he sustained in service.  To facilitate making this important determination, the examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  Any diagnostic evaluation or testing deemed necessary should be performed. 

Based on information obtained from reviewing the claims file and examining the Veteran personally, the examiner should indicate whether the Veteran has a cervical spine disorder and, if he does, the likelihood (very likely, as likely as not, or unlikely) this cervical spine disorder either originated during his military service, including as a result of the injuries mentioned, or dates back to his service and those injuries.

The designated examiner should additionally consider that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The Board ultimately will have to access the competency and credibility of the Veteran's lay testimony, to determine its probative value, both in terms of the extent and severity of his claimed injuries in service and the type and extent of symptoms he has experienced during the years since.  So for purposes of this opinion, the examiner is asked to consider whether the Veteran's current cervical spine disorder, if any, is consistent with the type and manner of injuries alleged. 

All opinions and conclusions expressed must include discussion of the underlying rationale. 

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

3.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


